0      EXAS




Mr. Henry Wade,               Opinion No. WW-430.
District Attorney,
Dallas 2, Texas               Re:   Authority of Commissioners'
                                    Court to enter order on
                                    recommendation of auditor
                                    for method of paying food
                                    vendors for food supplies
                                    furnished Indigent citizens,
                                    and authority of county
                                    treasurer to refuse to ap-
Dear Sir:                           prove warrants issued therefor.
          You have submitted for our consideration certain
questions concerning the following proposed procedure for
processing food orders issued by the City-County Welfare
Department of Dallas County. Payment of these orders is made
by the Commissioners' Court and your questions concern the
accounting procedures involved in this proposed method of
payment.
          The following is a statement of the transactions
which take place in this procedure:
          Food orders for Indigent persons under the juris-
diction of the Welfare Department are prepared in triplicate
from case records on file at the City-County Department of
Public Welfare. A voucher payable to the City-County Welfare
Department fs then prepared for the total amount of food or-
ders written for a particular period. This voucher, supported
by the duplicate copies of the orders written, is then sent to
the County Auditor's Office for pre-auditing. Upon completion
of pre-audit procedure by the County Auditor's office, the
voucher is put upon the appropriate court minutes and sent to
the Commissioners' Court for approval.
          After approval by the Commissioners' Court a General
Fund warrant In payment of the voucher is prepared by the
County Clerk. The warrant is then returned to the County
Auditor, where it is checked for correctness of payee. After
this audit, the warrant 1s signed by the County Auditor and
Is forwarded to the County Clerk for his signature. After
the signature of the County Clerk, the warrant then goes to
the County Treasurer for his signature and registration.
                                                                   .




Mr. Henry Wade, Page 2 (WW-430).


          The completed warrant is then sent by the County Treas-
urer to the City-County Welfare Department where it is deposited
by that office in a bank account established in the Mercantile
National Bank, for the payment of food orders. It Is only after
this warrant has been deposited that the original food orders are
mailed out to the welfare recipients. These recipients then take
the orders to food suppliers of their choice, who fill the orders
to the stipulated value of the order after the recipient has
placed his signature on the face of the order. The food supplier
then places his name and address on the face of the order. After
this is done the food order.becomes a draft payable at the Mercan-
tile National Bank out of the account established by the deposit
of the General Fund warrant Issued by the Commissioners1 Court.
          The only further action taken In the payment of these
claims Is by the Welfare Department and Dallas County In recon-
ciling the bank account through which the food order drafts have
been cleared. Of course, the County Auditor post-audits the
records of the City-County Welfare Department each year.
          On December 30, 1957, the Commissioners1 Court of
Dallas County duly enacted an order which would authorize the
above procedure. Subsequently, the bounty Treasurer of Dallas
County refused to register and approve the warrant drawn by
the County Clerk payable to the City-County Department of Pub-
lic Welfare. This refusal was on the basis that the procedure
did not comply with Articles 1627 and iTlO, Vernon's Civil
Statutes, and for the further reason that it would delegate
the duties and responsibilities of the County Treasurer to the
City-County Department of Public Welfare. The Treasurer in
his statement of refusal to the Commissioners' Court requested
that the order of December 30, 1957 be revoked until the legal-
ity of the proposed procedure could be determined.
          The questions you present for our consideration are:
               "1. Is the proposed method of paying food
     vendors for food supplies furnished indigept citizens
     of Dallas County, Texas, legal?
               "2. In the event the answer to Question
     No. 1 is in the affirmative, can the County Auditor,
     by mandamus action, compel the County Treasurer to
     approve and register Warrant No. 12,923 payable to
     the City-County Department of Public Welfare?"
          The general duties of the County Treasurer with regard
to the payment, registration and approval of warrants are set
out in the following statutes.
Mr. Henry Wade, Page 3 (WW-430).
          Article 2554, Vernon's Civil Statutes, provides In
part as follows:
               "It shall be the duty of the county
     treasurer upon the presentation to him of any
     warrant, check, voucher, or order drawn by the
     proper authority, If there be funds sufficient
     for the payment thereof on deposit in the ac-
     count against which such warrant is drawn, to
     endorse upon the face of such instrument his
     order to pay the same to the payee named there-
     in and to charge the same on his books to the
     fund upon which it Is drawn. . . . All checks
     or warrants issued or drawn by any officer
     under the provisions of this Act, shall be
     subject to all the laws and regulations pro-
     viding for auditing and countersigning and
     all such laws and regulations are hereby con-
     tinued in full force and effect."
          Article 1627, V. C. S., provides:
               "Said treasurer shall enter each
     claim in the register, stating the class to
     which it belongs, the name of the payee, the
     amount, the date of the claim, the date of
     registration, the number of such claim, by
     what authority Issued, and for what service
     the same was Issued, and shall write on the
     face of the claim its registration number,
     the word, 'registered,' the date of such
     registration, and shall sign his name offici-
     ally thereto."
          Article 1709, V.C.S., provides:
               "The county treasurer shall receive
     all moneys belonging to the county from what-
     ever source they may be derived, and pay and
     apply the same as required by law, in such
     manner as the commissioners court of his county
     may require and direct."
          Article 1710, V.C.S., provides:
               "The county treasurer shall keep a
     true account of the receipts and expenditures
     of all moneys whlch,shall come Into his hands
     by virtue of his office, and of the debts due
     to and from his county; and direct prosecutions
     according to law for the recovery of all debts
     that may be due his county, and superintend the
     collection thereof."
                                                                   -   .,




Mr. Henry Wade, page 4 (WW-430).


         Article 1713, V.C.S., provides:
              "The county treasurer shall not pay any
    money out of the county treasury except in pursu-
    ance of a certificate or warrant from some officer
    authorized by law to issue the same; and, if such
    treasurer shall have any doubt of the legality or
    propriety of any order, decree, certificate or
    warrant presented to him for payment, he shall
    not pay the same, but shall make report thereof
    to the commissioners court for their considera-
    tion and direction."
          It is under the termsof Article 1713, supra, that
the County Treasurer of Dallas County has refused to register
and approve the warrant in question.
          Under the provisions of Article 2351, Vernon's Civil
Statutes, the Commissioners 1 Court of Dallas County has the
power and duty to support and provide for paupers who are res-
idents of their county and who are unable to support themselves.
As a general rule of law, the Commisslonerst Court rather than
the Treasurer of the County Is the guardian of the County Funds.
Hurley v. Buchanan, 233 S.W. 590 (Tex. Clv. App. 1921, error
dlsm.). As such guardian It has a great latitude of discretion
in the management of the county finances to effectuate its
granted powers. As w,as stated In the case of Davis v. Burney,
58 Tex. 364 (1883):
               "From the very nature of the case the
     commissioners court must have considerable dls-
     cretlon In its management of county finance as
     to when and how the county Indebtedness Is to be
     paid and in providing the means for payment. In
     such matters It would be Impracticable for the
     legislature to descend Into the particulars, and
     undertake to confer express powers upon the court
     In the management of such a complicated matter
     in every minute detail. All that was Intended
     by or could have been expected of the leglslature
     In this regard, would be to confer upon the court
     such general powers by express legislation, as,
     when supplemented by such as will be necessarily
     implied, will attain the purposes of county govern-
     ment, and secure Its efficient and economical ad-
     mlnlstratlon."
Mr. Henry Wade, Page 5 (WW-430).


          As we have stated, the County Auditor of Dallas County
has suggested this accounting and disbursement system. We are
of the opinion that the above quoted authorities imply that the
Commlssloners~ Court shall have the power to make disbursements
in a manner designed to effectively carry out Its specific powers.
The method of disbursement described in your opinion request
seems to be an efficient, economical, and well controlled method
of disbursing the many small welfare checks which Dallas County
Is required to handle. Further, we are unable to see that this
accounting and disbursing procedure infringes upon any of the
duties or responsibilities of the County Treasurer of Dallas
County.
          We think It clear that it is the County Treasurer's
duty to pay and apply the funds of the County as required by
law in the manner and by the method directed and required by
the Commissioners' Court of the County. Article 1709, V. C. S.,
supra. However, the &reasurer does have some discretion as to
the payment of the warrants submitted by the CommissIonersI
Court. If he has doubts as to the validity or legality of the
warrants, he Is not to pay the same, but is to report his ob-
jection to the Commlsslonerst Court in accordance with Article
1713, Vernon's Civil Statutes. The Treasurer's llabllity in
this situation is clearly set out In the case of McDonald v.
Farmer, 56 S.W. 555 (Tex. Civ. App., 1900), wherein the Court
stated:
               "When the treasurer has no reason to doubt
     the legality or the propriety of a warrant presented
     to him for payment, it Is his duty to pay it; and,
     having paid it In the discharge of his duty, he ought
     not to be held liable to the fund out of which It has
     been paid. He must, however, act in good faith, :and
     exercise care and prudence to make no payment for which
     the County or School District should not be heid liable.
     . . . Whether or not he should be protectedin the
     payment would be a fact to be determined by his care
     and good faith. He should take care to see that the
     warrant had been drawn by the proper authority, and
     in accordance with law. He cannot have credit for a
     warrant Issued for an Illegal claim, if he has reason
     to believe that the demand for which it was issued
     was in fact illegal."
          Having concluded, therefore, that the general control
and management of county finances rests in the Commissioners'
Court, and having further concluded that the accounting proced-
ure above described does not amount to a delegation of the
functions of the County Treasurer under Articles 1710 and 1627,
Mr.   Henry Wade, Page 6 (WW-430).


Vernon's Civil Statutes, It is our opinion and you are so advised
that the above described system of disbursement of the funds of
Dallas County is valid and In conformity with the statutes of
the State of Texas.
          In view of our answer to your first question, we pre-
sume that the County Treasurer of Dallas County will carry out
his functions as County Treasurer In processing and paying the
warrant Issued by the County Clerk to begin this disbursing
procedure. Accordingly, we deem it unnecessary to answer your
second question concerning whether mandamus would Iie against
the Treasurer to require his approval of the warrants issued
by the County Clerk.
                                SuMMaRY

                 The stated proposed system of making
                 disbursements by the Commissioners'
                 Court of Dallas County of welfare
                 payments through an Impressed bank
                 account Is a valid means of payment
                 of such obligations of the county.
                                     Yours very truly,
                                     WILL WILSON
                                     Attorney General of Texas




JHM:wb:pf
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
Jack Goodman
J. Mark McLaughlin
J. ~ArthurSandlln
REVIEWED FOR THE ATTORNEY GENERAL
B$: W. V. Geppert.